 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Nicol Alicia Ybarra,                                No. CV-20-00508-PHX-MTL
10                  Plaintiff,                            ORDER
11    v.
12    Circle K Corporation, et al.,
13                  Defendants.
14
15          Pending before the Court are pro se Plaintiff’s Complaint (Doc. 1) and Application
16   to Proceed in District Court Without Prepaying Fees or Costs. (Doc. 2.) For the following

17   reasons, the Court exercises its authority pursuant to 28 U.S.C. § 1915(e)(2) and dismisses
18   Plaintiff’s Complaint without leave to amend.

19   I.     LEGAL STANDARDS

20          When a party seeks to proceed in forma pauperis, as Plaintiff does here, the Court
21   “shall dismiss the case at any time if the court determines that—
22          (A) the allegation of poverty is untrue; or

23          (B) the action or appeal—

24             (i) is frivolous or malicious;

25             (ii) fails to state a claim on which relief may be granted; or

26             (iii) seeks monetary relief against a defendant who is immune from such relief.”
27   28 U.S.C. § 1915(e)(2). “While much of § 1915 outlines how prisoners can file proceedings
28   in forma pauperis, § 1915(e) applies to all in forma pauperis proceedings, not just those
 1   filed by prisoners.” Long v. Maricopa Cmty. College Dist., 2012 WL 588965, at * 1
 2   (D.Ariz. Feb. 22, 2012) (citing Lopez v. Smith, 203 F.3d 1122, 1126 n. 7 (9th Cir. 2000)
 3   (“[S]ection 1915(e) applies to all in forma pauperis complaints[.]”)).
 4          A complaint is frivolous if it is based on a nonexistent legal interest or delusional
 5   factual scenario. Neitzke v. Williams, 490 U.S. 319, 327–30 (1989); see also Denton v.
 6   Hernandez, 504 U.S. 25, 32–33 (1992) (dismissal is also appropriate when the facts alleged
 7   are “clearly baseless,” “fanciful,” “fantastic,” or “delusional”). A district court judge has
 8   “not only the authority to dismiss a claim based on an indisputably meritless legal theory,
 9   but also the unusual power to pierce the veil of the complaint’s factual allegations and
10   dismiss those claims whose factual contentions are clearly baseless.” Neitzke, 490 U.S. at
11   328.
12          In addition to being nonfrivolous, Rule 8(a) of the Federal Rules of Civil Procedure
13   requires a complaint to contain a short and plain statement of the grounds for the court’s
14   jurisdiction, a short and plain statement of the claim showing the pleader is entitled to relief,
15   and a demand for the relief sought. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
16   (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
17   II.    ANALYSIS
18          The Court finds that Plaintiff’s Complaint is frivolous and fails to state a claim upon
19   which relief may be granted. The two-page document does not identify any legal claims. It
20   states that the Court “has jurisdiction over this matter pursuant to Murder §§ Crime.” (Doc.
21   1 at 1.) The one-paragraph “complaint” is an unclear narrative alleging that “Circle K is
22   guilty of crimes against humanity and is involved in organizing crimes against racism, hate,
23   murder, crime ect. [sic] all against myself.” (Id.) Plaintiff alleges that a Circle K security
24   guard “took a picture of where I was standing beneath.” (Id.) The complaint states, “I am
25   saying that they had the photos then distributed to the police artificially.” (Id.) The
26   complaint concludes, “I am claiming that the police are involved in organizing against me
27   through the use of white collar crime, like extortion and stolen property(a tv, car, and sell
28   [sic] phone) that belongs to me and I have a report number for.” (Id.) Plaintiff seeks


                                                   -2-
 1   “Compensatory Damages: $4 Billion Dollars For the safety and security of the state and
 2   citizens of the state of Arizona.” (Id. at 2.)
 3          These allegations—to the extent they are construed as such—do not warrant
 4   consideration by this Court. The Complaint is premised on a nonexistent legal interest and
 5   a delusional factual scenario, and is therefore frivolous. See Neitzke, 490 U.S. at 327. The
 6   Complaint also fails to state a claim because its alleged facts are not “plausibly suggestive
 7   of a claim entitling the plaintiff to relief” and have not “raise[d] a reasonable expectation
 8   that discovery will reveal evidence” of a claim. See Twombly, 550 U.S. at 556 (2007). The
 9   Complaint will be dismissed.
10          The Court finds no reasonable factual or legal basis to grant Plaintiff leave to amend
11   the Complaint. A district court should not grant leave to amend if it determines that a
12   pleading cannot possibly be cured by the allegation of other facts. See Lopez, 203 F.3d at
13   1127. Leave to amend is also not proper in the presence of any of the following four factors:
14   “bad faith, undue delay, prejudice to the opposing party, and/or futility.” Griggs v. Pace
15   American Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999). Because the Complaint fails to
16   allege any facts or valid legal theory upon which to base a claim, leave to amend would, at
17   minimum, be futile. The Court also notes, in reaching this conclusion, that Plaintiff has
18   filed numerous other lawsuits in the District of Arizona within recent months that have
19   been dismissed for the same or similar reasons.1 The Court therefore will not permit
20   Plaintiff leave to amend the Complaint.
21   III.   CONCLUSION
22          Therefore,
23          IT IS ORDERED that, pursuant to 28 U.S.C. § 1915(e)(2), the Complaint (Doc. 1)
24   is dismissed with prejudice as frivolous and for failing to state a claim upon which relief
25   may be granted. The Clerk is directed to enter judgment in favor of Defendant, against
26   Plaintiff, and to terminate this action.
27   1
       See, e.g., Ybarra v. Buckeye Police Dept. et al, 2:20-cv-00003-DWL; Ybarra v. Bicknell
     et al, 2:20-cv-00006-JJT; Ybarra v. Barnett Management Company, 2:20-cv-00019-GMS;
28   Ybarra v. AJs Food and Market, 2:20-cv-00116-JJT; Ybarra v. Invasive Treatment
     Systems, 2:20-cv-00115-DWL.

                                                      -3-
 1         IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed in District
 2   Court Without Prepaying Fees or Costs (Doc. 2) is denied as moot.
 3         Dated this 31st day of March, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
